67 F.3d 901
Prod.Liab.Rep. (CCH) P 14,386AIRPORT RENT-A-CAR, INC. a Florida Corporation, Plaintiff-Appellant,v.PREVOST CAR, INC., a New Jersey Corporation, Defendant-Appellee.
No. 93-4015.
United States Court of Appeals,Eleventh Circuit.
Oct. 13, 1995.

Hugh T. Maloney, Gary S. Maisel, Patterson, Maloney & Gardiner, Ft. Lauderdale, FL, for appellant.
Shirley Jean McEachern, Bard D. Rockenbach, Daniel M. Bachi, Sellars, Supran, Cole, Marion & Espy, P.A., W. Palm Beach, FL, for appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before KRAVITCH, ANDERSON and EDMONDSON, Circuit Judges.
PER CURIAM:


1
In this case we certified the following questions to the Supreme Court of Florida:


2
(1) WHETHER, UNDER FLORIDA LAW, THE ECONOMIC LOSS RULE APPLIES TO NEGLIGENCE CLAIMS FOR THE MANUFACTURE OF A DEFECTIVE PRODUCT WHERE THE ONLY DAMAGES CLAIMED ARE TO THE PRODUCT ITSELF AND WHERE THE PLAINTIFF CLAIMS TO HAVE NO ALTERNATIVE THEORY OF RECOVERY.


3
(2) WHETHER, UNDER FLORIDA LAW, A CAUSE OF ACTION OTHERWISE PRECLUDED BY THE ECONOMIC LOSS RULE MAY BE MAINTAINED IF THE DAMAGE TO THE PRODUCT IS CAUSED BY A SUDDEN CALAMITOUS EVENT.


4
(3) WHETHER, UNDER FLORIDA LAW, A CAUSE OF ACTION MAY EXIST OUTSIDE THE BAR OF THE ECONOMIC LOSS RULE WHERE THE PLAINTIFFS ALLEGE A DUTY TO WARN WHICH AROSE FROM FACTS WHICH CAME TO THE KNOWLEDGE OF THE COMPANY AFTER THE MANUFACTURING PROCESS AND AFTER THE CONTRACT.


5
Airport Rent-A-Car, Inc. v. Prevost Car, Inc., 18 F.3d 1555, 1559 (11th Cir.1994).


6
The Florida Supreme Court has answered the first question in the affirmative, and the second and third questions in the negative.  Airport Rent-A-Car, Inc. v. Prevost Car, Inc., 660 So.2d 628 (Fla.1995).  Based upon these answers, we conclude that Airport Rent-A-Car's tort claims against Prevost, arising from the destruction of two passenger buses owned by Airport Rent-A-Car and manufactured by Prevost, are barred by Florida's Economic Loss Rule.  We therefore affirm the district court's dismissal of Airport Rent-A-Car's claims.


7
AFFIRMED.